Exhibit 10.1


WAIVER TO CREDIT AGREEMENT


WAIVER, dated as of September 29, 2010 (this “Waiver”), with respect to the
Credit Agreement, dated as of May 20, 2002 (as same has been and may be further
amended, restated, supplemented or modified, from time to time, the “Credit
Agreement”), by and between AMERICAN MEDICAL ALERT CORP., a New York corporation
(the “Company”) and JPMORGAN CHASE BANK, N.A., successor in interest to The Bank
of New York, a national banking association (the “Lender”).


RECITALS


The Lender has been advised by the Company that the Company has formed Alpha
Message Center Acquisition Corp., a New York corporation (“Newco”) and that
pursuant to an Agreement  (the “Acquisition Agreement”) between Newco and Alpha
Message Center, Inc., a New Jersey corporation (“Seller”), Newco will acquire
certain assets and specified liabilities of the Seller (the “Acquisition”).


The Company has requested, and the Lender has agreed subject to the terms and
conditions of this Waiver, to waive compliance with Sections 7.02 and 7.06(c) of
the Credit Agreement with respect to the consummation of Acquisition, as herein
set forth.


Accordingly, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto agree as follows:


1.        Waivers.   The Lender hereby waives compliance with the provisions of
Section 7.02 [Indebtedness] and Section 7.06(c) [Loans and Investments] of the
Credit Agreement and clauses “(c)” [re: late delivery of acquisition
documentation], “(e)” [re: projections and pro forma statements] and “(g)” [re:
pro forma covenant calculations] of the definition of “Permitted Acquisitions”
in Section 1.01 of the Credit Agreement, solely in order to permit the Newco to
consummate the Acquisition, provided that (a) no Default or Event of Default has
occurred and is then continuing, (b) Newco shall not pay the “earnout” described
in Sections 2.1d and 2.1e of the Acquisition Agreement if (i) a Default or Event
of Default has occurred and is then continuing or (ii) such payments would
exceed $350,000, in the aggregate, and (c) the Lender shall not require that the
Company or Newco provide the projections, pro forma statements or pro forma
financial covenant calculation described in clauses “(e)” and “(g)” of the
definition of Permitted Acquisitions, provided further that, after giving effect
to the waivers described above, all other requirements set forth in the
definition of “Permitted Acquisition” have been satisfied.


2.        Conditions of Effectiveness. This Waiver shall become effective upon
receipt by the Lender of this Waiver, duly executed by the Company and each
Guarantor and those documents and information required to be delivered to the
Lender pursuant to the definition of “Permitted Acquisition” in Section 1.01 of
the Credit Agreement.  


3.        Miscellaneous.


           (a)           This Waiver shall be governed by and construed in
accordance with the laws of the State of New York.
 
           (b)           All terms used herein shall have the same meaning as in
the Credit Agreement, unless specifically defined herein.
 
           (c)           This Waiver shall constitute a Loan Document.
 
 

--------------------------------------------------------------------------------

 
 
           (d)           Except as expressly waived hereby, the Credit Agreement
remains in full force and effect in accordance with the terms thereof.  The
Credit Agreement and the Loan Documents are each ratified and confirmed in all
respects by the Company.  The waivers herein are limited specifically to the
matter set forth above and for the specific instance and purpose for which given
and do not constitute directly or by implication an amendment or waiver of any
other provisions of the Credit Agreement or a waiver of any other Default or
Event of Default which may occur or may have occurred under the Credit Agreement
or any other Loan Document.
 
           (e)           Upon the effectiveness of this Waiver, each reference
in the Credit Agreement and the other Loan Documents to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Credit Agreement after giving effect to this Waiver.
 
           (f)           The Company hereby represents and warrants that, (i)
except with respect to the matters described in the Press Release (as defined in
Amendment No. 2 to Credit Agreement, dated as of March 28, 2005 between the
Company and the Lender), the representations and warranties by the Company
pursuant to the Credit Agreement and each other Loan Document, as updated by the
Schedules attached hereto, are true and correct, in all material respects, on
the date hereof, and (ii) no Default or Event of Default exists under the Credit
Agreement or any other Loan Document; provided that, the  Lender hereby
acknowledges and agrees that the representations and warranties of the Company
contained in the Credit Agreement and those covenants set forth in Sections
6.05, 6.06, 6.07, and 6.12 of the Credit Agreement shall not be deemed (prior
to, at or after this date of this Waiver) to be breached as a result of the
matters described in the Press Release, provided that such matter or matters do
not now or shall not hereafter cause a Material Adverse Effect or cause the
occurrence of any other Event of Default, it being agreed and understood that
the $1,500,000 charge described in the Press Release, in itself, will not be
deemed to constitute a Material Adverse Effect.
 
           (g)           The Company hereby: (a) acknowledges and confirms that,
notwithstanding the consummation of the transactions contemplated by this
Waiver, (i) all terms and provisions contained in the Security Documents are,
and shall remain, in full force and effect in accordance with their respective
terms and (ii) the liens heretofore granted, pledged and/or assigned to the
Lender as security for the Company’s obligations under the Notes, the Credit
Agreement and the other Loan Documents shall not be impaired, limited or
affected in any manner whatsoever by reason of this Waiver and that all such
liens shall be deemed granted, pledged and/or assigned to the Lender as security
for the Company’s obligations to the Lender, (b) represents, warrants and
confirms the non-existence of any offsets, defenses, or counterclaims to its
obligations under the Credit Agreement or any Loan Document and (c) represents
and warrants that the execution, delivery and performance by the Company of this
Waiver has been duly authorized by all requisite corporate action, if any.
 
           (h)           This Waiver may be executed in one or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one Waiver.

 
[next page is signature page]
 
 

--------------------------------------------------------------------------------

 
 
           IN WITNESS WHEREOF, the Company and the Lender have caused this
Waiver to be duly executed by their duly authorized officers as of the day and
year first above written.


AMERICAN MEDICAL ALERT CORP.
     
By:
/s/ Jack Rhian
   
Name: Jack Rhian
   
Title: President
     
JPMORGAN CHASE BANK, N.A.
     
By:
/s/Carolyn Lattanzi
 
 
Name: Carolyn Lattanzi
   
Title: Vice President
 



The undersigned, not parties to the Credit Agreement but as Guarantors under
their respective Guaranties executed in favor of the Lender, dated as of May 20,
2002, and as Grantors under the Security Agreement, dated as of May 20, 2002,
each hereby (a) accept and agree to the terms of the foregoing Waiver, (b)
acknowledge and confirm that all terms and provisions contained in their
respective Guaranty are, and shall remain, in full force and effect in
accordance with their respective terms and (c) (i) all terms and provisions
contained in the Security Agreement are and shall remain, in full force and
effect in accordance with their respective terms and (ii) the liens heretofore
granted, pledged and/or assigned to the Lender as security for the Guaranteed
Obligations (as defined in the Guaranty) shall not be impaired, limited or
affected in any manner whatsoever by reason of this Waiver and that all such
liens shall be deemed granted, pledged and/or assigned to the Lender as security
for the Guarantee Obligations.




 
HCI ACQUISITION CORP.
 
SAFE COM INC.
 
LIVE MESSAGE AMERICA ACQUISITION CORP.
 
NORTH SHORE ANSWERING SERVICE, INC.
 
ANSWER CONNECTICUT ACQUSITION CORP.
 
MD ONCALL ACQUISITION CORP.
 
AMERICAN MEDICONNECT ACQUISITION CORP.

 
By:
/s/ Jack Rhian
   
Jack Rhian, the President of each of
   
the foregoing corporations
 



 

--------------------------------------------------------------------------------

 